Case: 17-12229   Date Filed: 02/15/2018   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12229
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:16-cr-20915-JEM-2



UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

GUINA SENAN LEON,

                                                     Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (February 15, 2018)

Before TJOFLAT, WILLIAM PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:
              Case: 17-12229     Date Filed: 02/15/2018   Page: 2 of 3




      Guina Senan Leon appeals her below-guidelines sentence of 27 months of

imprisonment, which was imposed following her plea of guilty to conspiring to

defraud health care benefit programs by submitting false claims by wire

transmissions. 18 U.S.C. §§ 1349, 1343. Leon argues that her sentence is

substantively unreasonable. We affirm.

      The district court did not abuse its discretion when it sentenced Leon to a

term 14 months below the low end of her advisory guideline range. Leon served as

the straw owner of two medical clinics that submitted to private insurance

companies more than $20 million in false claims for medical services ostensibly

prescribed by doctors. With a total offense level of 22, which included a two-level

reduction for her minor role, United States Sentencing Guidelines Manual

§ 3B1.2(b) (Nov. 2016), Leon faced an advisory guideline range of 41 to 51

months of imprisonment. At the recommendation of the government, the district

court varied downward and imposed a sentence of 27 months to account for Leon’s

substantial assistance. See id. § 5K1.1. Leon moved for a further reduction to

account for her background and to achieve parity with the sentence imposed on

another straw owner in a different scheme to defraud. Leon, who obtained degrees

to serve as a nurse’s assistant and as a registered nurse and received $24,000 for

serving as the registered officer and manager of the clinics, for obtaining


                                          2
              Case: 17-12229     Date Filed: 02/15/2018    Page: 3 of 3


occupational licenses, for signing checks and forms, and for cashing checks for the

owner of the two clinics, offered no evidence that her comparator had a “similar

record[] . . . [and] ha[d] been found guilty of similar criminal conduct,” 28 U.S.C.

§ 991(b)(1)(B). See United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir.

2009). And the district court reasonably determined that a sentence of 27 months

was required to deter further similar crimes, to reflect the seriousness of her

offense, and provide just punishment for her role in the conspiracy. See 18 U.S.C.

§ 3553(a). Leon’s sentence, which is well below her statutory maximum penalty of

20 years, is reasonable. See United States v. Croteau, 819 F.3d 1293, 1310 (11th

Cir. 2016).

      We AFFIRM Leon’s sentence.




                                           3